                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                              Plaintiff,        )
                                                )
                         v.                     )    Case No. 18-00203-01/02-CR-W-RK
                                                )
 JOSE D. DREW, et al.,                          )
                                                )
                              Defendants.       )

                    MEMORANDUM OF MATTERS DISCUSSED AND
                     ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On December 10, 2019, the Grand Jury returned a two-count Superseding
Indictment charging Defendant Maurice D. Jefferson with two counts of being a felon in
possession of a firearm and Defendant Drew with one count of being a felon in possession of a
firearm.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Robert M. Smith and Joe Marquez
           Case Agent: Thomas Waggoner, ATF
     Defense: Defendant Drew - Anthony Bologna
              Defendant Jefferson – Sarah Grace Hess

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 4 with stipulations; 4-6 without stipulations
     Defendants: Defendants Drew: 5-7 witnesses, including Defendant Drew
                 Defendant Jefferson: no more than 5, including Defendant Jefferson

TRIAL EXHIBITS:
     Government: approximately 20 exhibits
     Defendants: approximately 20 combined exhibits

DEFENSES: General Denial

POSSIBLE DISPOSITION:
Defendant Drew
      (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out
Defendant Jefferson
      ( ) Definitely for trial; ( ) Possibly for trial; (X) Likely a plea will be worked out

TRIAL TIME: 3 days total
     Government’s case including jury selection: 2 ½ days
     Defendants: ½ day

STIPULATIONS: Possible stipulation as to interstate nexus.

UNUSUAL QUESTIONS OF LAW: No unusual questions of law.

FILING DEADLINES:

       Witness and Exhibit List
             Government: Updated list(s) due on or before December 24, 2019.
                    Proposed Witness List filed 12/09/19.
             Defendants: Updated list(s) due on or before December 24, 2019.
                    Defendant Drew: Proposed Witness List filed 12/09/19

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before January 2, 2020 at 10:00 a.m.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before January 2, 2020 at 10:00, a.m.


TRIAL SETTING: Criminal jury trial docket set for January 6, 2020.

       Please note: Government requests second week due to availability of the DNA analyst,
       who is based in Washington D.C. The DNA can be here the first week but would prefer
       the second week. Defendant Drew requests the week of January 6, 2019, but has no conflict
       on the second week. Defendant Jefferson has no preference.

       IT IS SO ORDERED



                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE


                                                 2
